Citation Nr: 0531072	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had active duty from November 1965 to December 
1968, with service in Vietnam from November 1966 to November 
1967.  

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2005, on appeal from a July 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  Upon its last review, the 
Board remanded the appeal for the scheduling of a 
videoconference hearing.  The hearing was conducted in 
October 2005.  The case was previously before the Board in 
December 2002 and August 2003, and remanded on both occasions 
for procedural development in accordance with law.  
Presently, having considered the appellant's contentions in 
light of the record and the applicable law, the Board finds 
that this matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is not a veteran of combat, and claimed in-
service stressors are not confirmed.

2.  Post-traumatic stress disorder (PTSD) was not incurred 
in, or aggravated by any incident of active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application to establish service connection for PTSD 
was received in May 1997.  Thereafter, in a rating decision 
dated in July 1997, appellate proceedings culminating in the 
Board's present review.  Although a specific "VCAA letter" 
was not provided to the appellant until June 2001, the record 
indicates that the appellant has been continually informed of 
what evidence would substantiate his claim; the specific 
allocation of responsibility for providing such evidence, and 
also continually advised to provide "any evidence" in his 
possession that pertains to the claim.

As is noted below, the claim is being denied upon the basis 
that the record does not substantiate that the appellant was 
exposed to a "stressor," a predicate requirement for the 
establishment of service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f) (2005).  Upon receipt of the claim in May 1997, 
the appellant was provided a blank form that he was requested 
to complete, which VA could use in researching his claimed 
stressors.  Although the veteran forwarded the form to VA 
later that month, he made no mention of claimed stressors, or 
any other critical information to substantiate his claim - 
instead, his wife responded with her current observations of 
the appellant's claimed disorder.  

Subsequent to the denial of the appellant's claim, a June 
2001 letter advised the appellant in accordance with the 
VCAA, as above, also requesting that the appellant provide 
all information as to the essential components of a 
successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  
By letter dated in July 2001, the appellant responded that he 
had no further information to submit.  The record also 
indicates that subsequent to an August 2003 Board remand, for 
the purpose of affording the appellant an additional 
opportunity to provide information regarding claimed 
stressors (a copy of which was provided to the appellant), 
the appellant did not respond with any further information 
regarding claimed stressors.  

Although VA caused the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to attempt to research 
the appellant's account of such information as he had 
provided, a January 2001 report from USASCRUR indicates that 
it was unable to do so.  Finally, during the October 2005 
videoconference hearing, the Veterans Law Judge engaged in a 
lengthy colloquy with the appellant, towards obtaining 
further information, and providing further advisement, as to 
how the appellant could substantiate his claimed stressors.  
Although an additional time period was afforded the appellant 
for him to contact claimed in-service colleagues, he did not 
do so, nor provided any further information which could be 
used to research the claimed stressors.  

No prejudice has inured to the appellant because of the 
timing of notice.  It cannot be doubted that through the 
correspondence just reviewed, as well as through Statements 
and Supplemental Statements of the Case dated in December 
1998, February 2001, and December 2004; Board remand action 
in August 2003; and through discussion in hearings of 
February 1999 and October 2005, the appellant was and remains 
aware of his responsibility to provide substantiating 
information on claimed stressors and he has failed to do so.  
In particular, the appellant advised the hearing officer in 
February 1999 that he would produce statements from service 
colleagues that would substantiate his stressors (presumably 
after the hearing), but the appellant did not do so.

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003); See, e.g., 
38 C.F.R. § 20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  In 
particular, the appellant has been advised to provide 
evidence of the in-service event (the stressor) and he has 
not done so.  No evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

As noted, the appellant contends that he has PTSD as a result 
of active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In this matter, although the appellant was diagnosed with 
PTSD in May 1997, there is no evidence indicating that he is 
a veteran of combat within the meaning of the law, or 
evidence substantiating his claimed stressor account.  

The appellant is not a veteran of combat.  He is not the 
recipient of any combat-related awards, decorations or other 
indicia of combat, nor has he related any events which would 
indicate such participation.  

The appellant's service personnel records indicate that he 
was a wheeled vehicle mechanic with the 139th Support Company 
(Heavy Maintenance).  As noted above, although USASCRUR 
attempted to verify the appellant's accounts of having 
sustained enemy fire while standing guard duty, it was unable 
to do so.  While the appellant has also related that he was 
injured while performing various work-details, these events 
(even presumed credible) are not substantiated and are not 
related by any medical examiner to have resulted in PTSD.  
Although various extracts from internet websites bear 
information on the general operations of the 139th Support 
Company, none substantiate the appellant's claim that he 
participated in, or was in the vicinity of, such activities.

Apart from this account, the appellant related during the 
February 1999 hearing that upon landing in Vietnam, his 
transport plane was attacked by enemy fire.  The appellant 
further related that at that time, he was asked by those in 
authority of the proper course of action during that event.  

Although cognizant of both the appellant's honorable military 
service and the fact that he is diagnosed with a dysthymic 
disorder as of June 1989, the Board finds that the 
appellant's account of such an attack wholly incredible.  The 
appellant would have VA believe that military command 
authorities in such a period of hazard would turn to him, a 
wheeled vehicle mechanic of the rank of Private First Class, 
is inconceivable.  In sum, the appellant is without 
credibility in this account, which was clearly generated 
during a course of his attempt to obtain VA compensation 
benefits.  There is no evidence to indicate that the 
appellant has altered this course.    

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

In this matter, the preponderance of the evidence is clearly 
against the claim, and the appeal is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


